      Case 1:19-cv-04233-PKC-JO Document 30 Filed 08/21/20 Page 1 of 2 PageID #: 168


                                                                                                              Alan Kaminsky
                                                                                                   77 Water Street, Suite 2100
                                                                                                  New York, New York 10005
                                                                                             Alan.Kaminsky@lewisbrisbois.com
                                                                                                        Direct: 212.232.1340




     August 20, 2020                                                                                              6234.14138




     Hon. Judge Pamela K. Chen
     United States District Court, Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                               Re:      Walter Perez v. Paul Smith, et al.
                                        Civil Action No: 19-CV-4233

     Dear Honorable Judge Pamela K. Chen:

            On August 12, 2020, this office appeared as Co-Trial counsel for Defendants, Paul Smith and
     Barclay Water Management, Inc., in the above-entitled action.

             As your Honor is aware, the parties filed a Joint Pre-trial Order %ibVS F`RS`j& with the Court
     on August 5, 2020, prior to our appearance in this matter. We respectfully request leave to amend
     the Order for the following purposes: listing Alan Kaminsky, Esq., of LEWIS BRISBOIS
     BISGAARD & SMITH, LLP, as Co-Trial counsel; amending the witness list to reflect additional
     potential trial witnesses; and amending the list of potential Motions in Limine. In addition, we wish
     to reserve our right to object to certain items in the exhibit list. As we will be appearing on behalf of
     our clients as trial counsel, if we are not allowed an opportunity to amend the Order, we would be
     placing our clients at a disadvantage at trial.

            @\ OQQ]`RO\QS eWbV N]c` ?]\]`ka Part rules, which allow for amendments to Pre-trial Orders
     by order or by consent, we requested consent to the amendment from Faizan Ghaznavi, Esq., lead
     counsel for Plaintiff, but he declined to agree. We are amenable to a telephonic conference at the
     :]c`bks convenience in the near term future to further discuss the requested amendments.

              We thank the Court for its courtesy and attention to this matter.




ARIZONA J CALIFORNIA J COLORADO J CONNECTICUT J DELAWARE J FLORIDA J GEORGIA J ILLINOIS J INDIANA J KANSAS J KENTUCKY J LOUISIANA

MARY LAND J MASSACHUSETTS J MINNESOTA J MISSOURI J NEVADA J NEW JERSEY J NEW MEXICO J NEW Y ORK J NORTH CAROLINA

OHIO J OREGON J PENNSY LVANIA J RHODE ISLAND J TEXAS J UTAH J VIRGINIA J WASHINGTON J WASHINGTON D.C. J WEST VIRGINIA
     4841-8446-5352.1
 Case 1:19-cv-04233-PKC-JO Document 30 Filed 08/21/20 Page 2 of 2 PageID #: 169


August 20, 2020
Page 2



                                              Very truly yours,

                                                    /s/
                                              Alan Kaminsky of
                                              and Michael B. Rothenberg for
                                              LEWIS BRISBOIS BISGAARD &
                                              SMITH LLP

CC:

         ELEFTERAKIS, ELEFTERAKIS & PANEK
         80 Pine Street, 38th Floor
         New York, NY 10005
         Ph: (212) 532-1116
         Fax: (212) 532-1176

         MORRIS DUFFY ALONSO & FALEY
         101 Greenwich Street, 22nd Floor
         New York, New York 10006
         Ph: (212) 766-1888
         Fax: (212) 766-3252




                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                    w ww.lewisbrisbois.com


4841-8446-5352.1
